DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on   are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1 and 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Case et al. US 2014/0045668 in view Scarpaci et al. US 2012/0123322.
As to claim 1, Case teaches a method of recording a state of an apheresis machine having a disposable component disposed thereon, wherein the disposable component is configured to be 
Case does not explicitly teach providing at least one of an audible alert and a visual alert in response to the detected error condition; recording medical device information comprising the image; generating a message comprising the image; and transmitting the message comprising the image to a remote computer.
Scarpaci teaches providing at least one of an audible alert and a visual alert in response to the detected error condition; [fig. 45; figs. 50-55; ¶ 0401-0407; ¶ 0447-0454; ¶ 0461-0468] recording medical device information comprising the image; [figs. 11-12; fig. 45; ¶ 0296-0304; ¶ 0450-0451; ¶ 0483] generating a message comprising the image; [fig. 45; figs. 50-55; ¶ 0450-0468] and transmitting the message comprising the image to a remote computer. [fig. 45; ¶ 0405; ¶ 0422-0428; ¶ 0435; ¶ 0481]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Scarpaci with the teachings of Case for the benefit of combining prior art elements of a known method to yield a predictable result of improved flow control and troubleshooting. 
As to claim 4, Case (modified by Scarpaci), using the motivation above, teaches the limitations of Claim 1. Case wherein the apheresis machine has imaging hardware installed for the camera. [fig. 13; ¶ 0081-0087] 


Claims  2, 3 and 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Case et al. US 2014/0045668 in view Scarpaci et al. US 2012/0123322 further in view Linberg et al. US 2002/0032470.
As to claim 2, Case (modified by Scarpaci), using the motivation above, teaches the limitations of Claim 1.
Case (modified by Scarpaci) does not explicitly teach wherein the message further comprises an indication of a failure, wherein the message is transmitted to a manufacturer of the component.
Linberg teaches wherein the message further comprises an indication of a failure, wherein the message is transmitted to a manufacturer of the component. [¶ 0061-0064]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Linberg with the teachings of Case (modified by Scarpaci) for the benefit of combining prior art elements of a known method to yield a predictable result of improved device maintenance and troubleshooting. 
As to claim 3, Case (modified by Scarpaci), using the motivation above, teaches the limitations of Claim 1. 
Case (modified by Scarpaci) does not explicitly teach providing contact information for the manufacturer to the human operator. Scarpaci teaches providing contact information for the support to the human operator. [fig. 61; ¶ 0405; ¶ 0467; ¶ 0488]
Linberg teaches providing contact information for the manufacturer to the human operator. [¶ 0061-0064]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Linberg with the teachings of Case (modified by Scarpaci) for the benefit of combining prior art elements of a known method to yield a predictable result of improved device maintenance and troubleshooting. 
As to claim 6, Case (modified by Scarpaci), using the motivation above, teaches the limitations of Claim 1.
 Case (modified by Scarpaci) does not explicitly teach wherein the medical device information comprises a make, model or type of medical device.
Linberg teaches wherein the medical device information comprises a make, model or type of medical device. [¶ 0061-0064]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Linberg with the teachings of Case (modified by Scarpaci) for the benefit of combining prior art elements of a known method to yield a predictable result of improved device maintenance and troubleshooting. 

Claims  5 and 7-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Case et al. US 2014/0045668 in view Scarpaci et al. US 2012/0123322 further in view Cork et al. US 2013/0138452.
As to claim 5, Case (modified by Scarpaci), using the motivation above, teaches the limitations of Claim 1. 
Case (modified by Scarpaci) does not explicitly teach wherein the image is acquired in response to the error condition.
Cork teaches wherein the image is acquired in response to the error condition. [fig. 4; ¶ 0059-0063]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Cork with the teachings of Case (modified by Scarpaci) for the benefit of combining prior art elements of a known method to yield a predictable result of improved device management and troubleshooting. 
As to claim 7, Case teaches a method of recording a state of a medical device having a programmed processing circuit and a disposable component disposed on an external surface of a medical device housing, wherein the disposable component is configured to be installed on the external surface by a human operator and removable therefrom for disposal, [figs. 1-17; abstract; ¶ 0003; ¶ 0037-0040] comprising: operating the medical device to provide a medical procedure using the disposable component; [figs. 1-17; abstract; ¶ 0003; ¶ 0037-0040] detecting an error condition on the medical device using the processing circuit, acquires an image from a camera coupled to the medical device, [fig. 13; ¶ 0078-0087] the image representing the disposable component and at least a portion of the external housing of the medical device; [fig. 13; ¶ 0078-0087; ¶ 0094; ¶ 0097; ¶ 0107; ¶ 0114; ¶ 0116] 
Case does not explicitly teach wherein the processing circuit, in response to the detection of the error condition, acquires an image from a camera coupled to the medical device, and storing the image in a memory of the medical device, wherein the memory is accessible for later retrieval of the image.
Scarpaci teaches wherein the processing circuit, and storing the image in a memory of the medical device, wherein the memory is accessible for later retrieval of the image. [figs. 11-12; fig. 45; ¶ 0296-0304; ¶ 0405; ¶ 0426; ¶ 0450-0451; ¶ 0483]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Scarpaci with the teachings of Case for the benefit of combining prior art elements of a known method to yield a predictable result of improved flow control and troubleshooting. 
Case (modified by Scarpaci) does not explicitly in response to the detection of the error condition, acquires an image from a camera coupled to the medical device.
Cork teaches in response to the detection of the error condition, acquires an image from a camera coupled to the medical device. [fig. 4; ¶ 0059-0063]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Cork with the teachings of Case (modified by Scarpaci) for the benefit of combining prior art elements of a known method to yield a predictable result of improved device management and troubleshooting. 

As to claim 8, Case (modified by Scarpaci and Cork), using the motivation above, teaches the limitations of Claim 7. Case further teaches wherein the medical procedure is an apheresis procedure. [figs. 1-17; abstract; ¶ 0003; ¶ 0011]
As to claim 9, Case (modified by Scarpaci), using the motivation above, teaches the limitations of Claim 7. Case teaches wherein the error condition results in the processing circuit stopping the medical procedure. [¶ 0097]
As to claim 10, Case (modified by Scarpaci), using the motivation above, teaches the limitations of Claim 7. Scarpaci teaches the processing circuit detecting error conditions of a first type and error conditions of a second type, wherein the processing circuit acquires the image for errors of the first type and does not acquire the image for error conditions of the second type. [fig. 45; figs. 50-55; ¶ 0401-0407; ¶ 0447-0458; ¶ 0461-0468]
As to claim 11, Case (modified by Scarpaci), using the motivation above, teaches the limitations of Claim 10. Scarpaci teaches further comprising providing at least one of a visual and audible alarm on a user interface of the medical device in response to the error conditions of the first type and the error conditions of the second type. [fig. 45; figs. 50-55; ¶ 0401-0407; ¶ 0447-0454; ¶ 0461-0468]
As to claim 12, Case (modified by Scarpaci), using the motivation above, teaches the limitations of Claim 7. Scarpaci teaches further comprising transmitting the image stored in the memory over a network to a remote computing device without requiring input from a human operator. [figs. 11-12; fig. 45; ¶ 0296-0304; ¶ 0405; ¶ 0426; ¶ 0450-0451; ¶ 0483]
As to claim 13, Case (modified by Scarpaci), using the motivation above, teaches the limitations of Claim 7. Scarpaci teaches further comprising transmitting the image stored in the memory over a network to a remote computing device in response to input from a human operator. [figs. 11-12; fig. 45; ¶ 0296-0304; ¶ 0405; ¶ 0426; ¶ 0450-0451; ¶ 0483]
As to claim 14, Case (modified by Scarpaci), using the motivation above, teaches the limitations of Claim 7. Scarpaci teaches further comprising receiving a request for the image over a network at the processing circuit from a remote computer and, in response, transmitting the image over the network to the remote computer. [figs. 11-12; fig. 45; ¶ 0296-0304; ¶ 0405; ¶ 0426; ¶ 0450-0451; ¶ 0483]
As to claim 15, Case (modified by Scarpaci), using the motivation above, teaches the limitations of Claim 7. Scarpaci teaches further comprising using the camera and processing circuit to detect improper installation of the disposable component and providing an audible and/or visual alert to a user interface of the medical device in response to detection of improper installation of the disposable component. [fig. 45; figs. 50-55; ¶  0230-0233; ¶ 0401-0407; ¶ 0447-0458; ¶ 0461-0468]
As to claim 16, Case teaches a medical device, comprising: a medical device housing having an external surface; [fig. 1-17; abstract] a disposable component disposed on the external surface of the medical device housing, wherein the disposable component is configured to be installed on the external surface by a human operator and removable therefrom for disposal; [figs. 1-17; abstract; ¶ 0037-0041; ¶  0003] a camera coupled to the medical device and configured to acquire an image representing the disposable component and at least a portion of the external housing; [figs. 1-17; abstract; ¶ 0003; ¶ 0037-0040] and a programmed processing circuit configured to: operate the medical device to provide a medical procedure using the disposable component, detect an error condition on the medical device,  detection of the error condition, acquire an image from the camera; [fig. 13; ¶ 0078-0087] 
Case does not explicitly teach a programmed processing circuit configured to: operate the medical device to provide a medical procedure using the disposable component, detect an error condition on the medical device, in response to the detection of the error condition, acquire an image from the camera; and store the image in a memory of the medical device, wherein the memory is accessible for later retrieval of the image. Scarpaci teaches wherein the processing circuit, and storing the image in a memory of the medical device, wherein the memory is accessible for later retrieval of the image. [figs. 11-12; fig. 45; ¶ 0296-0304; ¶ 0405; ¶ 0426; ¶ 0450-0451; ¶ 0483]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Scarpaci with the teachings of Case for the benefit of combining prior art elements of a known method to yield a predictable result of improved flow control and troubleshooting. 
Case (modified by Scarpaci) does not explicitly in response to the detection of the error condition, acquire an image from the camera.
Cork teaches in response to the detection of the error condition, acquire an image from the camera. [fig. 4; ¶ 0059-0063]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Cork with the teachings of Case (modified by Scarpaci) for the benefit of combining prior art elements of a known method to yield a predictable result of improved device management and troubleshooting.
As to claim 17, Case (modified by Scarpaci and Cork), using the motivation above, teaches the limitations of Claim 16. Scarpaci teaches wherein the medical procedure is an apheresis procedure, the camera coupled to the medical device in a position to image a plurality of lines of the disposable component and at least one blood product bag of the disposable component. [fig. 1; ¶ 0184]
As to claim 18, Case (modified by Scarpaci and Cork), using the motivation above, teaches the limitations of Claim 17. Cork teaches wherein the programmed processing circuit is configured to store a plurality of images, each image acquired in response to a detection of an error condition. [figs. 1-4; ¶ 0031-0044; ¶ 0059-0063]
As to claim 19, Case (modified by Scarpaci and Cork), using the motivation above, teaches the limitations of Claim 18. Cork teaches further comprising a network interface circuit configured to transmit the stored images over a network to a remote computer. [figs. 1-4; ¶ 0031-0044; ¶ 0059-0063]
As to claim 20, Case (modified by Scarpaci), using the motivation above, teaches the limitations of Claim 19. Cork teaches further comprising a user interface device coupled to the programmed processing circuit, wherein the programmed processing circuit is configured to transmit the stored images in response to a user input provided via the user interface device. [abstract; figs. 1-4; ¶ 0031-0044; ¶ 0059-0063]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNER N HOLDER/Primary Examiner, Art Unit 2483